
	
		II
		112th CONGRESS
		1st Session
		S. 1083
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Moran (for himself
			 and Mr. Roberts) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the National Trails System Act to designate the
		  route of the Smoky Hill Trail, an overland trail across the Great Plains during
		  pioneer days in Kansas and Colorado, for study for potential addition to the
		  national trails system.
	
	
		1.Short titleThis Act may be cited as the
			 Smoky Hill National Historic Trail
			 Study Act.
		2.Designation of
			 trail for studySection 5(c)
			 of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at
			 the end the following:
			
				(46)Smoky hill
				trailThe Smoky Hill Trail,
				extending approximately 640 miles along the route from Atchison and
				Leavenworth, Kansas, to Denver, Colorado, which was an overland trail route,
				including all of its various branches, tributaries, and connecting routes to
				the Santa Fe Trail, across the Great Plains during pioneer days beginning in
				1859 and ending with the arrival of the railroad in Denver in
				1870.
				.
		3.Private property
			 protections
			(a)Alternatives To
			 Protect Private PropertyIn conducting the study required by the
			 amendment made by section 2, the Secretary shall not consider any alternative
			 that would—
				(1)require any
			 private property owner to allow public access (including Federal, State, or
			 local government access) to such private property;
				(2)modify any
			 provision of Federal, State, or local law with regard to public access to or
			 use of private property;
				(3)create any
			 liability, or have any effect on any liability under any other law, of any
			 private property owner with respect to any persons injured on such private
			 property;
				(4)modify the
			 authority of Federal, State, or local governments to regulate land use;
				(5)require the owner
			 of any private property to participate in or be associated with any addition to
			 the National Parks System;
				(6)result in the
			 reduction in value of property held by a private property owner; or
				(7)require or allow
			 the Federal Government to acquire lands, or interests therein, outside the
			 exterior boundaries of any federally administered area, except with the consent
			 of the owner thereof.
				(b)Impacts on
			 Private PropertyThe study shall include an analysis and
			 documentation regarding whether each alternative proposed has potential or
			 actual impact on private property located within or abutting the trail
			 area.
			4.Private property
			 owner notificationNot less
			 than 30 days before the Secretary of the Interior begins the study required by
			 the amendment made by section 2, the Secretary shall notify all private
			 property owners whose land will be studied that the study will be
			 conducted.
		
